The opinion of the Court was delivered by
Williams, C. J.
An attorney, who has the management of a suit, and who is both the agent and attorney for the party, may employ assistant counsel at the charge of his client. The counsel employed may charge his fees to the attorney employing him, who may recover the same of the party, or they may be charged directly to the party. But when the attorney is only employed to attend to tire suit, and the party is in the immediate vicinity, and directs- as to the management of the suit, no general authority, in the attorney, to employ assistant counsel would be implied.
If the attorney, who has the management of the suit, employ an assistant at the trial, and the client is present, and sees the person, thus employed, assist in managing and conducting the suit, the inference would be strong, if not irresistible, that he consented to such employment, and he would be liable for the fees of the assisting counsel.
In the case under consideration,1 it was a question of fact, whether Mr. Briggs was employed by Mr. Allen, whether the agent of the town, Mr. Bliss, who had authority to do all, that was necessary in the defence, knew of the engagement of Mr. Briggs, and whether his services were to be rendered gratuitously,’ or for a compensation.
The plaintiff was not entitled to the charge requested, inasmuch as there is no such inference of law as he contended for, but the question should have been submitted to the juiy for them to determine, whether he was employed by Mr. Allen, and whether the agent of the town consented to such engagement.
The judgment of the County Court must be reversed, and a new trial granted. The rule, entered into by the parties, cannot be enforced here.